854 F.2d 1317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph A. SELEVAN, Plaintiff-Appellant,v.The UNITED STATES Government, Department of Health,Education and Welfare, Department of Justice,Defendants-Appellees.
No. 88-2107.
United States Court of Appeals, Fourth Circuit.
Submitted June 24, 1988.Decided July 29, 1988.

E.D.Va.
AFFIRMED.
Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (C/A No. 88-341).
Joseph A. Selevan, appellant pro se.
Henry E. Hudson, Office of United States Attorney, for appellees.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Joseph A. Selevan appeals from the district court's order dismissing his civil action pursuant to 28 U.S.C. Sec. 1915(d).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Selevan v. The U.S. Government, C/A No. 88-341 (D.Md. May 16, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.